Citation Nr: 1309228	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  10-41 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for disability manifested by chronic diarrhea, to include as due to undiagnosed illness or as secondary to service-connected seborrheic dermatitis of the perianal region. 

2.  Entitlement to service connection for disability manifested by fatigue, memory loss, sleep disorder, headaches, irritable bowel syndrome and joint pain (claimed as Gulf War Syndrome), to include as due to undiagnosed illness or medically unexplained chronic multi-symptom illness.

3.  Entitlement to a rating in excess of 30 percent for seborrheic dermatitis of the eyelids, waistline, hands, perianal region, and bilateral distal tibia regions.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to June 2006.  

This case comes before the Board of Veteran's Appeals (Board) on appeal from an April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

On his September 2010 VA Form 9, Appeal to the Board, the Veteran limited the appeal to only those issues listed on the title page.  As such, the claim for increased rating for degenerative arthritis of the left knee, and the claims to reopen the claims for service connection for headaches and chronic fatigue are not before the Board.

During the pendency of the appeal, the RO issued another rating decision in January 2011 and increased the Veteran's disability evaluation for seborrheic dermatitis to 30 percent effective from February 13, 3009.  However, applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

A review of the Veteran's Virtual VA electronic claims file reveals no additional records.  

In February 2013, the Veteran submitted an additional statement and copy of Title II, Section 201 discussing Open Burn Pit Registries directly to the Board, with a waiver of initial RO consideration of the evidence. This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2012).

The issues of entitlement to service connection for disability manifested by chronic diarrhea and for disability manifested by fatigue, memory loss, sleep disorder, headaches, irritable bowel syndrome and joint pain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's seborrheic dermatitis of the eyelids, waistline, hands, perianal region, and bilateral distal tibia regions is not shown to affect 40 percent area of the total area or total exposed area of his body, or require near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12 months.


CONCLUSION OF LAW

The criteria for rating in excess of 30 percent for seborrheic dermatitis of the eyelids, waistline, hands, perianal region, and bilateral distal tibia regions have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.118, Diagnostic Code 7806 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was provided the required notice in a letter dated in February 2009.  In this regard, the February 2009 letter informed the Veteran of the medical and lay evidence needed to substantiate his claim for increased rating and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  Furthermore, the notice was provided prior to the initial adjudication of the claim.  Therefore, the timing requirement has been met.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any outstanding records that are available and relevant to the claim being decided herein.  Moreover, the record includes various written statements provided by the Veteran and his representative.  

The Veteran was also afforded VA examination in March 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the March 2009 VA examination obtained in this case is adequate, as it is predicated on a review of the claims file and all pertinent evidence of record as well as on a physical examination and fully addresses the rating criteria that are relevant to rating the disability in this case. 

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claimed herein decided has been met.  38 C.F.R. § 3.159(c)(4). 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

II.  Law and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

Historically, the RO granted service connection for seborrheic and dyshydrotic dermatitis of the hands and eyelids in a March 2007 rating decision.  A noncompensable rating was assigned effective from July 1, 2006.  The Veteran submitted the current claim for increase in February 2009.  He appeals an April 2009 rating decision assigning a 10 percent rating for the disability.  As noted above, during the pendency of the appeal, the RO awarded a 30 percent rating for seborrheic dermatitis of the eyelids, waistline, hands, perianal region, and bilateral distal tibia regions, effective the February 13, 2009 date of receipt of claim for increase.  

The Veteran's seborrheic dermatitis is rated as 30 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7806.  Under this diagnostic code, a 30 percent disability rating is assigned where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or if systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is assigned where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The Veteran's post service VA outpatient treatment records document his skin-related complaints and treatment.  In May 2008, an assessment of pruritis ani and rash evanescent complaints were indicated.  A June 2008 report reflects that the Veteran was seen for perianal irritation.  He stated that everything stung or burned except Neosporin.  Treatment of Mometasone ointment twice daily was prescribed.  

In November 2008, the Veteran complained of transient rash under the eyelids and severe perianal itching symptoms.  On physical examination, periorbital urticarial rash under the right eye and erythematous perirectal skin with some excoriation was indicated.  Over-the-counter treatment of Calmoseptine to the rectal area was recommended.

A December 2008 report reflects that the Veteran had been using Polysporin for perianal dermatitis.  The flares were unchanged in intensity or frequency.  The Veteran indicated that he was better at the time except for some inflammation by the left eye.  On examination, moderate erythema and edema of the left lower lid was observed.  There was a trace of desquamation on the right hand.  

In January 2009, pruritic facial rash and pruritic rash of the perianal area was indicated.  An increase in steroid cream was indicated.  

A March 2009 treatment report reflects that the Veteran was prescribed 2.5 percent hydrocortisone cream, which he applied twice daily.  He reported that the treatment had been effective.  He used the cream below the left eye, the left middle digit, and both shins where he had chronic eczema.  There was mild scaling present on the finger and only hyperpigmentation on the shins.  An assessment of dermatitis was noted.  

On VA examination in March 2009, the Veteran reported persistent and progressive skin problems.  He reported that the disability initially involved the bilateral eyelids and perianal region, but now involved the hands, waistline, and bilateral lower extremities.  Symptoms included itching, scaling, redness, pain, and thickening of the skin.  The Veteran reported current treatment with hydrocortisone 2.5 percent topical cream applied once each evening.  He indicated that the treatment improved his condition but did not resolve it completely.  The examiner noted that this treatment was a topical corticosteroid.  He had not been treated with intensive light therapy, UVB, PUVA, or electron beam therapy.  He denied side effects of treatment such as fever, night sweats, or benign or malignant neoplasms.  

On physical examination, the examiner noted a scaling rash of the bilateral eyelids.  He also reviewed a picture of the Veteran during flare-up, which indicated significant scaling and erythema consistent with dermatitis.  There was also evidence of dermatitis and seborrheic dermatitis involving the waistline, hands, perianal region, and bilateral distal tibia regions.  The examiner noted that the skin disability affected less than 5 percent of exposed areas, and greater than 5 percent but less than 20 percent of total body area.  A diagnosis of eczema/seborrheic dermatitis was indicated.  

A May 2009 VA outpatient treatment report reflects that the Veteran complained of burning anal pain and pruritis relieved by steroid cream.  An assessment of proctalgia/pruritis ani responsive to steroid treatment locally was indicated.  

An August 2009 treatment report notes mild perianal hyperpigmentation without appreciable scale or erythema.  An assessment of dermatitis was indicated, and it was recommended that the Veteran continue use of hydrocortisone cream for prevention.  

A September 2010 dermatology note reflects that the Veteran's dermatitis usually involved areas of the periocular and perianal areas, although it could involve the forehand, hands, waistline, and lower legs.  It was noted that those areas could total up to 20 percent of total body area.  The perianal skin was being treated with barrier creams, with flares being treated with hydrocortisone.  His condition had not been affected by systemic therapy of Cetirizine or Terbinafine.  The skin problems had been disabling due to the considerable amount of time spent applying and reapplying topical medical at home and at work.  On physical examination, the skin was clear, though the Veteran had brought in a picture of the eyelids during a flare that showed considerable erythema and scaling.  An assessment of chronic dermatitis was indicated.  

Based on the foregoing evidence, the Board has determined that the Veteran is not entitled to an increased disability evaluation for his seborrheic dermatitis.  In so finding, the Board notes that none of the medical evidence of record establishes that the Veteran's seborrheic dermatitis of the eyelids, waistline, hands, perianal region, and bilateral distal tibia region affects at least a 40 percent area of the total area or total exposed area of his body, or that the condition requires near-constant systemic therapy such as corticosteroids or immunosuppressive drugs during the past 12 months.  Recent treatment records reflect that up to 20 percent, but no greater, of the total body area was affected.  In addition, use of systemic therapy has not been indicated.

The Board acknowledges that the record reflects treatment with corticosteroids, such as hydrocortisone.  However, this treatment has been solely topical and not systemic.  As such, a 60 percent rating based upon near-constant systemic therapy is not warranted.

The Board has also considered other potentially applicable diagnostic codes; however, the Veteran's seborrheic dermatitis of the eyelids, waistline, hands, perianal region, and bilateral distal tibia regions is not shown to involve any other factor that would warrant evaluation of the disability under any other provisions of the rating schedule.  

The above determinations are based on application of pertinent provisions of VA's rating schedule.  The Board has also considered the assignment of any higher rating on an extra-schedular basis.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.    § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the disability under consideration.  While the record reflects that the Veteran's seborrheic dermatitis affects his ability to perform activities of daily living and work, due to factors such as having to frequently apply topical creams, such limitations are recognized in the rating for the disability.  In other words, the 30 percent rating adequately compensates him for such impairment and the rating criteria specifically address the level and type of treatment required.  Furthermore the Veteran's reported symptomatology (i.e., painful, itchy rash) is fully contemplated in the criteria based on the size of the area affected by such symptoms.  Furthermore, the criteria provide for ratings higher than that assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the disability under consideration, pursuant to Hart, and that a rating in excess of 30 percent for seborrheic dermatitis of the eyelids, waistline, hands, perianal region, and bilateral distal tibia regions must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating for the disability, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 47, 53- 56 (1990).

 
ORDER

Entitlement to a rating in excess of 30 percent for seborrheic dermatitis of the eyelids, waistline, hands, perianal region, and bilateral distal tibia regions is denied.


REMAND

The Veteran contends that he is entitled to service connection for chronic diarrhea and an undiagnosed illness or medically unexplained chronic multi-symptom illness manifested by symptoms such as fatigue, memory loss, sleep disorder, headaches, irritable bowel and joint pain, as he believes that these disabilities arose as a result of his active duty service.  While the Veteran has expressed that he believes that these disabilities began in service and are a result of his service during the Persian Gulf War-particularly his exposure to environmental toxins, smoke, and hazardous materials, the medical evidence of also record raises the possibility that the claimed chronic diarrhea may be related to his service-connected dermatitis of the perianal region.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury. That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Service connection may also be established under 38 C.F.R. § 3.317 for a veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.

Under that section, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service-connection.

The Veteran service personnel records reflect that he served in Southwest Asia from August 1990 to January 1991 in support of Operation Desert Shield, from January 1991 to March 1991 in support of Operation Desert Storm and from April 2005 to December 2005 in support of Operation Enduring Freedom/Iraqi Freedom.  His service treatment records reflect that he frequently complained of diarrhea as well as various somatic complaints.  In February 1995, the Veteran reported diarrhea and headache for the previous 7 days.  "Multiple somatic complaints" including malaise, fatigue, lack of energy, neuralgia/myalgias, and diarrhea episodes were noted in March 1995.  An assessment was made to rule out lactose intolerance versus other etiologies of recurrent diarrhea.   A March 1995 notation reflects that the Veteran wanted to be evaluated for Gulf War Syndrome due to his symptoms of headache, rashes, and arthralgias.  A March 1995 exposure questionnaire reflects that the Veteran endorsed exposure to nerve gas, smoke and fumes from tent heaters, diesel fuel, depleted uranium, personal pesticides, mustard gas, and drugs used to protect against nerve agents.  

Paroxysmal diarrhea was noted in April 1995.  The Veteran was instructed on a lactose-free diet in May 1995, though the Veteran indicated that he did not experience any abdominal discomfort with milk usage and felt his diarrhea was due to stress.  On an October 1996 medical questionnaire, the Veteran endorsed diarrhea, frequent headache, and insomnia.  In October 1999, the Veteran reported multiple complaints including headache, dizziness, restless sleep, hot and cold flashes, body aches, and fatigue.  A December 2000 report of medical history reflects that while the Veteran denied stomach or indigestion problems, he did endorse frequent headaches and painful joints.  

Upon the Veteran's return from deployment in 2005, he endorsed experiencing diarrhea and frequent indigestion during deployment on a post-deployment questionnaire.  He also endorsed swollen and painful joints, muscle aches, and numbness or tingling in the hands or feet.  He reported that he was exposed to sand/dust, solvents, pesticide-treated uniforms, smoke, and vehicle and truck exhaust during his deployment.  On March 2006 report of medical history at separation, the Veteran denied indigestion or stomach problems but did endorse painful joints, arthritis, numbness and tingling, dizziness, and frequent trouble sleeping.  

Following service, the Veteran's VA outpatient treatment records continue to note complaints of chronic diarrhea.  A January 2007 report reflects that the Veteran complained of chronic diarrhea dating back to 1991.   A colonoscopy biopsy showed a few crypt abscesses and a tubular adenoma.  A terminal ileum biopsy was negative.   A February 2007 report notes that the pathology was suggestive of some possible form of chronic colitis.  

Though the Veteran was instructed on a lactose-free diet in service, a September 2008 report for the University of Kansas hospital reflects that the Veteran underwent testing which was negative for evidence of lactose intolerance.  

A June 2008 VA outpatient treatment report reflects that the creams used to treat the Veteran's perianal irritation appeared to cause diarrhea.  The Veteran continued to complain of episodic diarrhea in November 2008.  A January 2009 reported indicated diarrhea associated with the use of creams for perianal rash.  It was noted that the Veteran's rash had improved, and therefore there was less use of cream and less diarrhea.  

With respect to the Veteran's other complaints, an October 2006 treatment report reflects that the Veteran was seen for Persian Gulf examination.  The Veteran reported exposure to smoke from oil wells and tent heaters, petrochemicals, burning trash, depleted uranium, personal pesticides, and mustard gas.  With respect to current symptoms, the Veteran indicated that he experienced 2 to 3 minor headaches per day.  He also had short term memory loss and joint pain.  A December 2006 report reflects that the Veteran complained of memory loss since his return from the Gulf War in 1991.  A November 2009 report notes that the Veteran reported fatigue and difficulties with concentration.

Based on these records, it is unclear as to whether the Veteran has a current diagnosis related to his diarrhea and multiple somatic complaints such as fatigue, memory loss, and joint pain.  In addition, the Veteran has not been afforded an examination to address whether his complaints are attributable to a known clinical diagnosis-and if so, whether such disability at least as likely as not etiologically related to active military service to specifically include the reports of diarrhea and symptoms such as fatigue, headaches, and myalgias during service-or to a disease process other than a known clinical diagnosis.  In addition, the record also reflects a potential relationship between the Veteran's complaints of diarrhea and the use of creams to treat his service-connected seborrheic dermatitis of the perianal region.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

Therefore, given the foregoing, the Board must remand the claims so that the RO can obtain a medical opinion as to the medical relationship between any current disabilities manifested by diarrhea and fatigue, memory loss, sleep disorder, headaches, and joint pain and service, to include whether the Veteran's complaints are due to an undiagnosed illness or medically unexplained chronic multi-symptom illness from Persian Gulf War Service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection for disability manifested by diarrhea, to include as due to undiagnosed illness or as secondary to service-connected seborrheic dermatitis, and for disability manifested by fatigue, memory loss, sleep disorder, headaches, irritable bowel syndrome and joint pain, to include as due to undiagnosed illness or medically unexplained chronic multi-symptom illness.  If the Veteran identifies any other pertinent medical records that have not been obtained, the RO/AMC should undertake appropriate development to obtain a copy of those records.  If the RO or the AMC is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

2.  The RO/AMC should schedule the Veteran for a VA Gulf War/undiagnosed illness examination, with an appropriate examiner, to determine the nature and etiology of the claimed disability manifested by chronic diarrhea and disability manifested by fatigue, memory loss, sleep disorder, headaches, irritable bowel, and joint pain.  The examiner must review the claims file in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed.

The examiner is requested to state whether the Veteran's complaints of diarrhea and fatigue, memory loss, sleep disorder, headaches, irritable bowel and joint pain are attributable to a known clinical diagnosis or to a disease process other than a known clinical diagnosis.  If the examiner cannot identify a known disease or disability which causes these symptoms, the examiner should so state. The examiner should clarify whether the symptoms in question are chronic in nature (e.g., present for 6 months or more).  The examiner should also indicate whether the Veteran's symptoms and complaints represent a medically unexplainable chronic multi-symptom illness defined by a cluster of signs or symptoms.

If the Veteran's diarrhea and fatigue, memory loss, sleep disorder, headaches, irritable bowel and joint pain complaints are attributable to a known clinical diagnosis, the examiner should render an opinion as to whether such disability at least as likely as not (e.g., a 50 percent or greater probability) etiologically related to active military service or events therein, to specifically include the reports of diarrhea and multiple somatic complaints in service.  In addition, the examiner should address whether a disability manifested by chronic diarrhea was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by his service-connected seborrheic dermatitis of the perianal region, to include any medication or creams taken for this disability.  

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should clearly so state, and the reasons and bases for the inability to provide the opinion must be included in the examination report.

3.  The RO/AMC should undertake any additional development it deems warranted.

4.  Then, the RO/AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


